AO 245B (Rev. 02/18) Judgment in a Criminai Case
Shect l

UNITED STATES DISTRICT CoURT

Southem District of Ohio

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
TANYA BOSS § Case Nuinber: 3:180r5
l USM Number: 77105-061
)
) Char|es Nl. Rittgers and Nicho|as D. Grarnan
) Dcfcndant’s Attomey
THE DEFENDANT:
m pleaded guilty to eount(s) 1
l:l pleaded nolo contendere to eount(s)
which was accepted by the court. __
ij was found guilty on count(s)
after a plea ofnot guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Oi`fense Offense Ended Count
21 U.S.C. § 846 and 21 Attempt to Possess with lntent to Distribute a Substance 1014/2017 ‘l

U.S.C. § 841(3)(1) and Containing a Deteetab|e Amount of Nlethamphetamine, a
(b)(‘l )(C) Sehedule ll Contro||ed Substanee

The defendant is sentenced as provided in pages 2 through 6 of this judgment The sentence is imposed pursuant to
the Senteneing Ret`orm Act of 1984.

|:l The defendant has been found riot guilty on count(S)

 

|:! Count(s) L__l is E] are dismissed on the motion of the United States.

 

_ lt is ordered that the defendant_niust notify the Un_ited States attorney for this district within 30 da s of'any change ofname, residence,
or mailing address until_all tines, restitution,_costs, and special assessments imposed by this judgment are Fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

2120/2019

 

Date of lmposition of`Judgmcnt

Signati.ire of Judge

Walter H. Rice, United States Distrlet Judge

 

Namc and Title of Judge

419/2019

 

Date

AO 2453 (Rev. 02/18) Judgment in a Crimioal Case
Sheet 4-I:_robatioo

J d _
DEFENDANT; TANYA Boss “ gm P“S°_Z_°f _e
cAsE NUMBER: 3;1scr5

PROBATION

You are hereby sentenced to probation for a term of :

5 years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereaher, as determined by the court.

I:| The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check ifapplicable)
4. Z| You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
|:l

You must comply with the requirements of the Sex Offender Registration and Notiiication Act (34 U.S.C. § 20901, et seq.)

as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location

where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
l:l You must participate in an approved program for domestic violence. (check ijfapplicable)
l] You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327 , 3663, 3663A, and 3664. (check yapplicab!e)
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a iine, you must pay in accordance with the Schedule of Payments sheet of this judgment
0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
lines, or special assessments

!““.NZ"

~PPH@

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 4A - Probation
Judgment-Page §§ of 6_

DEFENDAN'I`: TANYA BOSS
CASE NUMBER: 3:180r5

STANDARD CONDITIONS OF PROBATION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.
2.

9.

10.
ll.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time fi'ame.
Af`ter initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission fiom the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation ofticer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation ofiicer at least 10 days before the change If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have fi.ill-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment commuting these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 245B (Rev. 02/18) Judgment' in a Crimioal Case
_h__eSet 4B_ Probatioo

DEFENDANT: TANYA BOSS
CASE NUMBER: 311 86r5

SPECIAL CONDITIONS OF PROBATION

1. The defendant must make herself available for frequent substance abuse testing at least once during the first 15 days of
supervision and no fewer than twice thereafter and treatment, in-patient or out-patient, if requested by the probation off cer
The defendant shall make a co-payment for treatment services not to exceed $25. 00 per month, which is determined by
the defendant’s ability to pay.

2. The defendant shall continue dual diagnosis counseling with Solutions in Lebanon, Ohio, and may only miss an
appointment for documented medical conditions for herself or her youngest two children.

3. The defendant shall perform 40 hours of community service with an agency approved in advance by the probation officer
within the first three (3) years of supervision.

4. The defendant is to remain supervised in the Dayton Probation Oflice. A Supervision P|an is to be provided to the Court
within 30 days.

Judgment;_Page § of 6

AO 2458 (Rev. 021'18) Judgment in a Criminal Case
Shcct 5 ~ Crirninal Monetary penalties

.ludgment - Page 5 ii of 6
DEFENDANTZ TANYA BOSS

CASE NUMBER: 3218cr5
CRIMINAL MONETARY PENALTIES

The defendant must pay thc total criminal monetary penalties under the schedule of payments on Shcct 6.

Assessment .IVTA Assessment* Fine Restitution
TOTALS $ 100.00 5 $ $
l:| The determination of restitution is deferred until . An Amended Jtia'gmeni in a Cr:'mina! Case (A0245C) will be entered

after such determination

l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximately["jaro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must he paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Prioritv or Percentage
TOTALS $ 7 7 ` 0.00 3 0.00

l:l Restitution amount ordered pursuant to plea agreement 3

 

l:l The defendant must pay interest on restitution and a fine of more than 32,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All ofthe payment options on Sheet 6 may bc subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:| The court determined that the defendant does not have the ability to pay interest and it is ordered tliat:
|:] the interest requirement is waived for the [:] fine i:| restitution.

|:I the interest requirement for the |:l fine l:l restitution is modified as follows:

* Justice for Victims of Traff'icl<in Act of 20 l 5, P_ub. L. No. l 14-22. _ ` _
** Findiiigs for the total amount o losses are required under Chapters 109A, l lO, l lOA, and l 13A of 'l`itle 13 for offenses committed on or
after Scptember l3, 1994. but before Apri123, 1996.

AO 245B (Rev. 02/|8) Judgment in a Criminal Case
Sheet 6 - Schedule of Payments

Judgment _ Page 6 of 6
DEFENDANTZ TANYA BOSS

CASE NUMBER: 3:180\'5

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A m Lump sum payment of $ 100-00 due immediately, balance due
|:| not later than , or

m inaccordance with |:| C, |:| D, m E, or [:| Fbelow; or

B l:l Payment to begin immediately (may be combined with l:| C, l:| D, or I___| F below); or

C l] Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) alter the date of this judgment; or

D l:| Payment in equal (e.g.. weekly, monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) aRer release from imprisonment to a

term of supervision; or

E m Payment during the term of probation will commence within 60 days (e.g., 30 or 60 days) after sentencing
The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F ij Special instructions regarding the payment of criminal monetary penalties:

|f the defendant, while incarcerated,is working in a non-UN|COR or grade 5 UN|CORjob, the defendant shall pay
$25.00 per quarter toward defendant's monetary obligation. If working iri a grade 1-4 UN|COR job, defendant shall
pay 50% of defendant's monthly pay toward defendant's monetary obligation. Any change in this schedule shall be
made only by order of this Court. After release from imprisonment,and within 60 days of the commencement of the
term of supervised release,the probation officer shall recommend a revised payment plan to satisfy the balance.

Unless the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa ent of crirriinal monetary penalties is due during
the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost ofprosecution.
l:] The defendant shall pay the following court cost(s):

l;l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order1 (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

